Citation Nr: 1400985	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  11-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thyroid condition. 

2.  Entitlement to service connection for sleep apnea with continuous positive airway pressure (CPAP), to include as secondary to a thyroid condition.

3.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to January 2002, and from September 2005 to December 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the VA's Regional Office (RO) in Atlanta, Georgia denied service connection for sleep apnea with CPAP, a thyroid condition, and hypertension.  In December 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in November 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.

The Board notes that the Veteran's representative has advanced alternate theories in support of these claims.  In a July 2012 Written Brief Presentation, the Veteran's representative stated that apnea can often be secondary to hypothyroidism.  In light of this statement, the Board has expanded that issue, accordingly (as reflected on the title page).

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

As an initial matter, the Board notes that the Veteran's service treatment records (STRs) for his second period of active duty service , from September 2005 to December 2006, are missing.  A review of the claims file does not reveal  any attempt to obtain the missing records by alternative means, nor does the claims file reflect a formal finding of unavailability of such records.  As these records could contain information pertinent to one or more claims for service connection under consideration, further action in this regard is warranted.  If the records cannot be found, the claims file should be annotated to reflect that fact with a formal finding of unavailability, and the Veteran should be so notified.

The Board also finds that an examination in connection with at least one of the claims on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

As for the Veteran's claimed hypertension, the Board notes that private treatment records indicate that the Veteran began taking Tenormin in January 200.  Moreover, the Veteran's available STRS (from his first period of service) reflect multiple instances of elevated blood pressure readings .  Although there is no current, explicit diagnosis of hypertension of record, and none of the STRs document actual hypertension, the noted records, considered along with assertions of the Veteran and those advanced by his representative, on his behalf, suggest that the Veteran may have current hypertension that is etiologically-related to service.  Under these circumstances, the Board finds that a VA examination medical examination and opinion as to whether the Veteran currently suffers from hypertension, its onset, and its etiology would be helpful in resolving this claim.   Id.

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the noted examination, to ensure that all due process requirements are met, and the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.  The RO should also invite the Veteran to submit any supporting lay statements as to onset and/or continuity of symptoms of any disability under consideration.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo one or more examination(s) in connection with any other claim(s) on appeal) prior to adjudicating these claims.   The RO's adjudication of these claims should include consideration of all evidence added to the record since the last adjudication in November 2011.

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Undertake appropriate action to request from all appropriate source(s) the Veteran's service treatment record for his periods of active duty extending from January 1999 to January 2002; and from September 2005 to December 2006.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal and non-Federal facilities.  All records and/or responses received should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact with a formal finding of unavailability, and the Veteran should be notified.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding private medical records.  Also, invite the Veteran to submit any supporting lay statements as to onset and/or continuity of symptoms of any disability under consideration.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include following the procedures set forth in 38 C.F.R. § 3.159  (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, should arrange for the Veteran to undergo cardiovascular examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, along with paper copies of any relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The physician should clearly indicate whether the Veteran currently suffers from hypertension.  If so, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset during service; was manifested to a compensable degree within one year of discharge from service; or is otherwise etiologically related to service. 

In providing the requested opinions, the physicians should consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions.  The examiners must consider and discuss competent lay evidence as to onset and/or continuity of symptoms since service. 

If the physician finds reason to question the credibility of the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo one or more examination(s) in connection with any other claim(s) on appeal), adjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

